                        3:18-cv-03056-SEM-TSH # 25              Page 1 of 7
                                                                                                       E-FILED
                                                                   Tuesday, 13 November, 2018 09:17:09 AM
                                                                               Clerk, U.S. District Court, ILCD
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 SPRINGFIELD DIVISION



WILLIAM R. SHARP,


                       Plaintiff,
               v.
                                                    Civil Action No. 3:18-cv-03056
UNITED MINE WORKERS OF AMERICA
HEALTH AND RETIREMENT FUNDS,

                       Defendants.


                     REPLY TO PLAINTIFF’S RESPONSE TO
                DEFENDANTS’S MOTION FOR SUMMARY JDUGMENT

                                              FACTS

       Plaintiff does not assert any additional material facts in his Response.

       It is unclear what, if anything, is disputed about Trustees’ Fact No. 41 (noted to be a

disputed material fact by Plaintiff). Also, Plaintiff asserts that Trustees’ Facts Nos. 116 through

119 describing the Trustees’ explanation for denial are disputed, material facts. However, the

fact that the Trustees provided the explanation described in these paragraphs is undisputed.

Plaintiff’s issue is whether the Trustees’ decision described therein was reasonable, which is the

legal matter at hand. In fact, Plaintiff repeatedly uses the Fact portion of his Response brief to

argue the legal merits of his case, rather than to respond appropriately to the Trustees’ facts. For

example, pages 20-24 are clear legal argument, with citations to case law, and should be stricken

from Plaintiff’s Response for not being contained within the Argument section.
                        3:18-cv-03056-SEM-TSH # 25              Page 2 of 7



                                               ARGUMENT

A.     The Causation Standard for a Disability Pension has been Established for Decades. As

explained in pages 9-14 of the Trustees’ Response Brief, a mine accident must be “substantially

responsible” for an SSDI disability to receive a disability pension under the 1974 Pension Plan

(“the Plan”). As stated by the Fourth Circuit, “if the plaintiff was injured in a mine accident and

that injury, whether in combination with a previous or subsequent condition, is substantially

responsible for plaintiff’s inability to perform his job…then his total disability results from a

mine accident. Robertson v. Connors, 848 F.2d 472, 475 (4th Cir. 1988). This causation standard

has also been followed by the Sixth and Eleventh Circuits. See Wayton v. UMW Health & Ret.

Funds, 568 Fed. Appx. 738, 741 (11th Cir. 2014); Green v. Holland, 480 F.3d 1216, 1219, 1227

(11th Cir. 2007); Ball v. Holland, 142 Fed. Appx. 860, 863 (6th Cir. 2005). Plaintiff argues that

Cerentano v. UMWA Health and Ret. Funds, 735 F.3d 976 (7th Cir. 2013), supports using a

causation standard of whether there was a “causal link” between the mine accident and the SSDI

award. However, in discussing the causation standard, the Cerentano court merely reasoned that

the applicable Plan language was ambiguous and, therefore, the Trustees’ interpretation was

entitled to deference. Id. at 981. To determine the Trustees’ interpretation, the Cerentano court

looked only to language in the Trustees’ explanation for denial and found the words “causal

link.” Id. Relying solely on Cerentano for the Plan’s causation standard is improper. For

decades, a participant has been eligible for a disability pension under the Plan if a mine accident,

whether in combination with a previous or subsequent condition, was substantially responsible

for his total disability. This was established by courts and by the Trustees’ own interpretation in

DP-1(81), which was not discussed in Cerentano. DP-1(81) was promulgated by the Trustees

and sets forth the standard to be applied when two conditions combine to result in total disability.

It provides that the condition which resulted from a mine accident must have “contributed


                                                  2
                         3:18-cv-03056-SEM-TSH # 25              Page 3 of 7



substantially to the total disability.” (Ex. 1, Pl. Resp. Br.). Finally, unlike in Cerentano, the

explanation for denial in the present case specifically provided the Trustees’ interpretation of the

Plan language by stating, “[f]or these reasons, it would not be reasonable to conclude that the

2003 mine accident caused or significantly contributed to his total disability as defined by Social

Security.” (A.R. 410) (emphasis added). Applying the incorrect causation standard, as Plaintiff

would have the Court do, would disregard not only the Trustees’ permitted interpretation of the

Plan, but also the holdings of the Fourth, Sixth and Eleventh Circuits.1

B.       Plaintiff Purposively Omitted Material Medical Records, Reports and Depositions. The

following documents are described within the Administrative Record but were not submitted by

Plaintiff during the administrative process:

     •   Medical records prior to the date of the mine accident pertaining to Plaintiff’s
         degenerative back condition, related radicular pain, and prior back injuries. (A.R. 69,
         346, 349, 352, 355).
     •   The cross and re-cross of Drs. Mack and Chapa’s depositions. (A.R. 346-347, 349-350).
     •   Plaintiff’s first appointment with Dr. Mack on January 20, 2004 (one month following
         the mine accident) wherein he diagnosed Plaintiff with “degenerative disc at L3-4 and L4
         nerve root irritation, where nerves go down in to the lower legs...” (A.R. 342-343).
     •   Dr. Bansal’s January 28, 2004 record diagnosing Plaintiff with lumbar strain. (A.R. 343).
     •   The Dr. Mack appointment on January 30, 2004 wherein he diagnosed Plaintiff with
         degenerative disc disease with lumbar spinal stenosis and foraminal stenosis (A.R. 343).
     •   Plaintiff’s appointment with Dr. Mack on March 19, 2004 wherein he diagnosed Plaintiff
         with spinal stenosis L4-5 with radicular pain (A.R. 344).
     •   Plaintiff’s appointment with Dr. Mack on April 7, 2004 wherein he noted that Plaintiff
         needed a bilateral decompression and diagnosed Plaintiff with L4-5 spinal stenosis with
         radicular pain and degenerative changes with foraminal stenosis. (A.R. 344).
     •   Dr. Van Fleet’s report on April 23, 2004 to Dr. Mack describing that Plaintiff had low
         back and extremity pain “for some time,” describing a pre-mine accident discogram, and
         recommending a bilateral laminotomies at L3-4 and L4-5. (A.R. 344).
     •   A lumbar MRI performed on October 12, 2004 that showed a mild diffuse disc bulge at
         L4-5 and that prior stenosis had been relieved by surgery. (A.R. 350).
     •   Dr. Leventhal’s May 11, 2005 deposition. (A.R. 351-352).
     •   Dr. Leventhal’s report based on his March 17, 2005 evaluation. (A.R. 351-352).

1
 Plaintiff cites to Illinois state law for a causation standard. (Pl. Resp. Br. ¶ 42). However, the
Plan language, Trustees’ interpretations, and relevant federal common law all clearly preempt
any state law.


                                                   3
                        3:18-cv-03056-SEM-TSH # 25              Page 4 of 7




       The Trustees relied on the descriptions of these documents, along with the additional

supporting evidence discussed within the Trustees’ MSJ and Response briefs, as substantial

factual evidence in support of the Trustees’ decision. Plaintiff argues that these facts are mere

“excerpts” or “partial statements” or are immaterial because they are taken from Plaintiff’s prior

Workers’ Compensation decision (Pl. Resp. Br. ¶ 30-36, 38). However, it is disingenuous for

Plaintiff to argue that the Trustees must not rely on this information when the Trustees do not

have the complete or original documents because Plaintiff chose to omit them. Incredibly, in

response to the Trustees citing the Workers’ Compensation decision’s description of Dr. Mack’s

cross deposition testimony, Plaintiff countered “the best evidence is Dr. Mack’s deposition

itself” and cited to the deposition he submitted to the Trustees with the cross testimony omitted.

(Pl. Resp. Br. ¶ 33). This selective submission of proof spotlights the Plaintiff’s attempt to hide

the considerable evidence demonstrating that the mine accident did not substantially cause or

contribute to Plaintiff’s SSDI disability. If the Court believes it is imperative for the Trustees to

view the originals of these records, rather than relying on the descriptions within the Workers’

Compensation decision, then the case should be remanded to the Trustees with Plaintiff being

ordered to submit these records for the Trustees’ review. Plaintiff also argues that any evidence

pertaining to his degenerative diagnoses is immaterial. (Pl. Resp. Br. ¶ 26-33, 38). These facts

are clearly material and directly relevant, because they support the conclusion that the

overwhelming cause for his SSDI award was his degenerative back condition, which had been

progressing for years prior to the mine accident, continued to progress after the mine accident,

and was the reason for his surgeries. They directly demonstrate that the mine accident did not

substantially contribute to Plaintiff’s SSDI disabilities.

C.     The Trustees are not Bound by Workers’ Compensation Decisions. Plaintiff implies that



                                                   4
                        3:18-cv-03056-SEM-TSH # 25             Page 5 of 7



it is unreasonable for the Trustees to rely on the Social Security Administration’s ALJ decision

and not the Workers’ Compensation decision. (Pl. Resp. Br. ¶ 48). Plaintiff ignores the fact that

the Plan specifically incorporates a participant’s SSDI eligibility, which makes the ALJ decision

directly on point. (Def. Br. Ex. B at 5). Workers’ Compensation standards are not afforded the

same weight. The Third Circuit, in discussing the same benefit and the same Plan language,

agreed with this approach stating that Workers’ Compensation benefits are of little significance,

because Workers’ Compensation standards are not incorporated into the Plan. Moats v. United

Mine Workers of America Health & Retirement Funds, 981 F.2d 685, 689 (3rd Cir. 1992).

Essentially, Plaintiff’s Response brief demands that the Trustees rubber stamp the Workers’

Compensation decision. (Pl. Resp. Br. ¶ 48-49). That is not what the Plan or the law requires,

which is detailed more fully in the Trustees’ MSJ and Response briefs. (Def. Br. ¶ 34; Def. Resp.

Br. ¶ 22-23). See also Brown v. Retirement Committee of Briggs & Stratton Retirement Plan, 797

F.2d 521, 529 (7th Cr. 1986) (“Workers’ compensation law does not govern the determination of

disability benefits under a private pension plan”).

D.     Substantial Evidence within the Administrative Record Supports the Trustees’ Decision.

It is impossible to respond to all the inaccuracies and inconsistencies in Plaintiff’s Response brief

within this Reply’s page limit. Ultimately, the record contains substantial evidence supporting

the Trustees’ determination. This evidence includes the following:

       •   The SSA disability onset date is over three years after the mine accident. (A.R. 87).
       •   Plaintiff continued working for over three years after the mine accident (only ceasing
           work at the mine because he was terminated and then continuing his job as a self-
           employed electrician with frequent heavy lifting). (A.R. 220, 222).
       •   Plaintiff did not seek medical treatment related to his back condition or make any
           complaints of back or extremity pain from September 14, 2005 to January 25, 2007.
       •   Plaintiff had a long history of a degenerative back disorder with radiculopathy prior
           to the mine accident. (A.R. 69, 93, 346, 349, 352, 355).
       •   Dr. Mack’s diagnoses leading up to the May 10, 2004 surgery were all degenerative
           conditions: January 20, 2004 – degenerative disc at L3-4 and L4 nerve root irritation;
           January 30, 2004 – degenerative disc disease with lumbar spinal stenosis and


                                                 5
                        3:18-cv-03056-SEM-TSH # 25             Page 6 of 7



           foraminal stenosis; March 19, 2004 – spinal stenosis L4-5 with radicular pain; April
           7, 2004 – L4-5 spinal stenosis with radicular pain and degenerative changes with
           foraminal stenosis. (A.R. 342, 343, 344, 347).
       •   December 2003 x-rays showed that Plaintiff’s degenerative changes had progressed
           so that they impinged on the nerves in his back. (A.R. 350).
       •   A January 5, 2004 MRI revealed significant foraminal stenosis secondary to disc
           bulge, ligamentous hypertrophy and facet arthropathy at L4-5 and degenerative
           changes with small central disc bulge at L5-S1. (A.R. 269).
       •   Dr. Van Fleet removed degenerative bony growth that had been occurring for years
           and degenerative ligamentum flavum during the May 10, 2004 surgery,
           demonstrating the surgery was to relieve stenosis. (A.R. 347).
       •   Dr. Leventhal opined that the May 10, 2004 surgery was not necessitated by the mine
           accident but was necessitated by Plaintiff’s spinal stenosis. Dr. Leventhal noted that
           the mine accident could have caused a temporary increase in low back pain but could
           not have aggravated the spinal stenosis. (A.R. 351).
       •   An October 12, 2004 lumbar MRI showed a mild diffuse bulge at L4-5, which Dr.
           Chapa opined was usually a degenerative finding, and that the prior stenosis at L4-5
           had been relieved by surgery. (A.R. 350).
       •   Dr. Mack opined that Plaintiff’s foraminal stenosis was the result of degenerative
           disease and EMG results showed a nerve problem from prior to December 16, 2003.
           (A.R. 347). He noted that Plaintiff’s mine accident injury would not cause a
           permanent exacerbation. (A.R. 375).
       •   In February 2005, when Dr. Mack recommended a repeat decompression and possible
           fusion, he gave a diagnosis of degenerative disc with foraminal stenosis. (A.R. 144).
       •   The progression after the mine accident from mild right L5 and S1 radiculopathy in
           an EMG on February 11, 2004 to moderately severe right L5 radiculopathy in an
           EMG on February 6, 2007. (A.R. 269, 159).
       •   In January 2007, Dr. Mack noted that x-rays showed a great deal of degenerative
           changes. (A.R. 145).
       •   A February 2, 2007 MRI showed mild diffuse disc bulges and facet arthritis at L4-5
           and mild diffuse bulge at L5-S1 with possible moderate spinal canal stenosis and
           foraminal narrowing. (A.R. 146).

       This is clearly not a “selective use of evidence” as Plaintiff argues. (Pl. Resp. Br. ¶ 44). If

a trustee’s decision is supported by substantial evidence, the reviewing court must sustain that

decision even if the court concludes that substantial evidence also supports a contrary result. See

Consolo v. Federal Maritime Comm’n, 383 U.S. 607, 619-20 (1966); Sargent v. Holland, 925 F.

Supp. 1155, 1159 (S.D. W. Va. 1996). The Trustees respectfully submit that their decision is

supported by substantial evidence and must be sustained.




                                                  6
                      3:18-cv-03056-SEM-TSH # 25             Page 7 of 7



                                           Respectfully submitted,

                                           s/Abigail A. Petouvis
                                           ABIGAIL A. PETOUVIS
                                           Assistant General Counsel
                                           UMWA HEALTH & RETIREMENT FUNDS
                                           Office of the General Counsel
                                           2121 K Street, N.W.
                                           Washington, D.C. 20037
                                           Telephone: 202-521-2357
                                           apetouvis@umwafunds.org

                                           s/Greg Campbell
                                           GREG CAMPBELL
                                           Greg A. Campbell, MO 35381
                                           Hammond and Shinners, PC
                                           7730 Carondelet, Ste 200
                                           Clayton, MO 63105
                                           (314)727-1015
                                           gcampbell@hammondshinners.com

                                           s/Emily R. Perez
                                           EMILY R. PEREZ
                                           Emily R. Perez, MO 62537
                                           Hammond and Shinners, PC
                                           13205 Manchester Road, Ste. 210
                                           St. Louis, MO 63131
                                           Telephone: 314-727-1015
                                           eperez@hammondshinners.com
                                           COUNSEL FOR DEFENDANTS


                                    Certificate of Service

       I hereby certify that on November 13, 2018, the foregoing was filed electronically with
the court and served via the ECF filing system to all participating parties.



                                           /s/ Emily R. Perez




                                              7
